Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is responsive to the applicant's amendment submitted on 02/09/2022. Claims 1-2, 6, 15-16, and 21 have been amended. A replacement drawing of figure 12C and an amended specification along with a supplemental amendment submitted on 02/24/2022. Thus, claims 1-21 are currently pending in the instant application.
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner's statement of reasons for allowance. The prior art fails to teach or fairly suggest combination of elements recited in independent claims 1, 15, and 21 including:
“wherein, when viewed in a direction normal to the lateral side, a first collective length between the first side and the second side of the conductive portion disposed in a first region overlapping the substrate of the antenna module is less than a second collective length between the first side and the second side of the conductive portion disposed in a second region not overlapping the substrate” recites in claim 1, 
“wherein, in a boundary region between the conductive portion and the non- conductive portion located adjacent to the space, the conductive portion comprises a stepped part formed to couple with a corresponding stepped part of the non-conductive 
“wherein, in a boundary region between the conductive portion and the non- conductive portion located adjacent to the space, the conductive portion comprises a stepped part formed with a corresponding stepped part of the non-conductive portion, wherein the stepped part of the conductive portion is located at the side member adjacent to the antenna elements when viewed in a direction normal to the lateral side, and wherein the stepped part of the conductive portion is located at the side member so as to not overlap with the antenna elements when viewed in a direction normal to the lateral side” recites in claim 21.
Comparing to the prior art of the record, because none of the prior art references of the record, either stand alone or in combination, has taught or suggest the above mentioned features in combination with other limitations recited in the claims above. Therefore, the claims seemed patentable over the prior of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518. The examiner can normally be reached M-F 9:00 am-5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        02/25/2022